Citation Nr: 1448293	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a surgical wound hernia with chronic pain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal a January 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Los Angeles, California, has current jurisdiction.

The Board remanded the appeal for further development in September 2011, September 2013, and March 2014.

As noted by the Board in prior remands, the Veteran's request for a hearing has been deemed withdrawn.

The Board has considered documentation included in Virtual VA and VBMS.  

In January 2012, the Veteran raised a claim for erectile dysfunction, to include as secondary to his surgical wound hernia.  See VBMS Entry December 27, 2013, p. 143/290.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

A surgical wound hernia with chronic pain is an additional disability due to complications of the August 2001 VA lumbar spine surgery which were not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a surgical wound hernia with chronic pain have been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Here, the Board is granting the compensation under the provisions of 38 U.S.C.A. § 1151 for a surgical wound hernia with chronic pain.  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Analysis

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.

To determine whether a Veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).  To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

The Veteran in this case underwent VA surgery in August 2001 with Dr. M.R. to remove a sarcoma from his back.  See, e.g., VBMS Entry June 29, 2003.  
The Board finds there is no dispute in the record that the first and second requirements of a 38 U.S.C.A. § 1151 claim, those of an additional disability and causation, are established.  See 38 C.F.R. § 3.361(b), (c).  

Each of the VA examiners in September 2012, December 2013, and August 2014 determined that as a result of the Veteran's August 2001 surgery, he developed an incisional hernia with chronic pain.  See also March 2002 and August 2003 VA treatment records, VBMS Entry July 11, 2006, p. 170/225 & July 14, 2006, p. 118/134, respectively.  Indeed, a computerized tomography scan (CT) in September 2002 showed an "incisional hernia in the region of the left flank. The hernia contains the left kidney and small bowel and the colon."  VBMS Entry July 11, 2006, p. 107/284.  In December 2002, the Veteran underwent a second surgery to repair the hernia.  See, e.g., VBMS Entry March 26, 2003, p. 27/39.  

There is no probative indication that the proximate cause of the Veteran's additional disability involved fault on the part of VA, or a lack of informed consent.

Rather, the crux of this appeal involves whether the Veteran's additional disability was due to an event not reasonably foreseeable.  The Board has remanded this matter three times to resolve the point.  Various opinions, summarized below, have been obtained.

In May 2003, the surgeon who performed the 2001 sarcoma excision noted in a follow-up treatment record, "he continues to have pain from his extensive cancer surgeries. It is preventing him from working. This is not unexpected with this type of major surgery."  VBMS Entry May 12, 2003, p. 4/4.

In May 2007, the surgeon who performed the 2001 surgery submitted a letter.  He noted that in 2002, the Veteran developed an incisional hernia that required mesh repair, and that he had had severe and disabling pain since the two procedures.  The surgeon noted, "Clearly, all of the right things were done for him medically," but "patients unfortunately sometimes develops these types of problems postoperatively."  VBMS Entry May 7, 2007.
In September 2012, a VA examination was conducted.  The examiner found, "The event of chronic pain was not reasonably foreseeable."  The examiner further indicated that the Veteran's development of an incisional hernia was due to events not reasonably foreseeable, stating, "It would have been unforeseeable that the surgeon would assume that the mesh would be required as part of the first surgery."  In the concluding paragraphs of the report, the examiner reiterated that the Veteran had a chronic disability with pain as a result of the surgery ,and that "this outcome could not be reasonably foreseen."

In September 2013, the Board determined that aspects of the September 2012 report required clarification, and remanded the matter for further opinion.

In December 2013, a second VA examination was conducted.  The examiner, a nurse practitioner, opined that she concurred with the 2001 surgeon's opinion that the Veteran's development of chronic and severe pain was a foreseeable risk of the surgery.  She disputed the September 2012 VA examiner's findings, citing that the examiner was not "a specialist in surgical procedures, nor [someone who] deals with patients who have undergone surgery."

In March 2014, the Board remanded the matter to reconcile the evidence.  The Board noted that the December 2013 opinion was somewhat "speculatively phrased," and pointed out the confusing nature of the nurse practitioner's rationale concerning the September 2012 report as she too was not a surgeon.  See Board Remand, p. 4-5.  

The Board requested a clarifying opinion from the September 2012 VA examiner.  The Board additionally requested that a new examination be conducted by a surgeon other than Dr. M.R. who performed the 2001 surgeries, and by one located at a facility other than the Loma Linda VAMC.  The addendum opinion from the September 2012 examiner was obtained.  While a new examination was not conducted, the Board finds that as the record at this point sufficiently provides for an allowance of the claim, further remand is unnecessary.

In April 2014, the September 2012 VA examiner provided an addendum opinion.  The examiner cited and discussed medical literature containing the possible postoperative complications of the surgery.  Based on this literature and his own expertise, the examiner opined that while postoperative pain was to be expected, the Veteran's chronic pain was rare and not a routine or likely complication.  The examiner further opined, 

The Veteran had the foreseeable complication of wound dehiscence or wound opening after closure. The Veteran developed a hernia at the time of wound dehiscence which was not a reasonably foreseeable complication of the surgery. The development of a wound dehiscence is not unusual. The development of a hernia due to wound dehiscence is much more remote and therefore not foreseeable.

At a very minimum, the Board finds the evidence in equipoise as to whether the Veteran's incisional hernia with chronic pain was due to an event not reasonably foreseeable.  The September 2012 and April 2014 reports contain a well-reasoned viewpoint based on a review of the claims file and an examination of the Veteran.  They are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  By contrast, the probative value of the opinions of the 2001 surgeon in the reports dated from May 2003 and May 2007 is diminished by his own personal involvement in the matter.  Additionally, as pointed out by the Board in March 2014, the probative value of the December 2013 nurse practitioner's opinion is diminished by the confusing rationale offered, and also because her opinion is founded on deference to the opinion of the very physician who conducted the surgery in controversy.

The Board thus concludes that the Veteran suffered an additional disability from the 2001 surgical procedure and that the proximate cause of the disability was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Accordingly, the claim is granted.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a surgical wound hernia with chronic pain is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


